DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
 
Status of the Claims
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a fungicidal composition and method of treating banana and/or plantain plants, wherein the composition comprises 20-55% wt. cinnamic aldehyde, 20-40% wt. ethoxylated castor oils with a high degree of ethoxylation, 25-20% wt. ethoxylated branched C11-13 alcohols with >2.5 EO, 5-10% wt. terpene alcohols, 1-5% wt. calcium alkyl aryl sulfonate solution, and 0.4-2% wt. ethoxylated castor oil with a low degree of ethoxylation.  The specification teaches treatment of Sigatoka in banana and/or plantain plants with the instantly claimed composition.
WO 2018/116027 A1 teaches the use of cinnamaldehyde for the treatment of black sigatoka fungal disease.  WO ‘027 teaches compositions comprising cinnamaldehyde, at least one surfactant, and at least one mineral oil.  Eduardo (Thesis published 21 December 2016) also teaches the essential oils of cinnamonum zeylanicum, which predominantly comprises cinnamaldehyde, are effective for the control of black sigatoka in banana.  WO ‘027 and Eduardo do not teach or suggest compositions according to the instant claims.  In particular, WO ‘027 and Eduardo do not teach or suggest compositions comprising cinnamaldehyde in combination with ethoxylated castor oils with a high degree of ethoxylation, ethoxylated branched C11-13 alcohols with >2.5 EO, terpene alcohols, calcium alkyl aryl sulfonate solution, and ethoxylated castor oil with a low degree of ethoxylation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616